      Case 5:13-cv-28160 Document 107 Filed 10/18/18 Page 1 of 2 PageID #: 664



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT BECKLEY

JAMES RIVER EQUIPMENT VIRGINIA, LLC,

                Plaintiff,

vs.                                                    Civil Action No. 5:13-cv-28160

JUSTICE ENERGY COMPANY, INC.,

                Defendant.

         STATUS REPORT OF THE UNITED STATES OF AMERICA PURSUANT
              TO COURT’S ORDER OF OCTOBER 3, 2018 (ECF NO. 104)

         Counsel for the United States of America has contacted counsel for Justice Energy

Company, Inc., regarding the status of the payment of the civil contempt sanction imposed by the

Court upon Justice Energy Company, Inc., which was affirmed by the United States Court of

Appeals for the Fourth Circuit. Counsel for the United States was informed by counsel for the

defendant that the defendant is still contemplating filing a petition for writ of certiorari with the

United States Supreme Court. No payment has yet been made by the defendant to satisfy the

civil contempt sanction imposed by the Court.

                                                       Respectfully submitted,

                                                       MICHAEL B. STUART
                                                       United States Attorney

                                                       s/Fred B. Westfall, Jr.
                                                       WV State Bar No. 3992
                                                       Assistant United States Attorney
                                                       Attorney for United States
                                                       P.O. Box 1713
                                                       Charleston, WV 25326
                                                       Phone: 304-345-2200
                                                       Fax: 304-347-5443
                                                       E-mail: fred.westfall@usdoj.gov
   Case 5:13-cv-28160 Document 107 Filed 10/18/18 Page 2 of 2 PageID #: 665



                                CERTIFICATE OF SERVICE

       I, Fred B. Westfall, Jr., Assistant United States Attorney for the Southern District of West
Virginia, hereby certify that on October 18, 2018, I electronically filed the foregoing STATUS
REPORT OF THE UNITED STATES OF AMERICA PURSUANT TO COURT’S ORDER
OF OCTOBER 3, 2018 (ECF NO. 104) with the Clerk of the Court using the CM/ECF system
which will send notification to the following CM/ECF participants:

               Andrew L. Ellis
               John F. Hussell, IV
               Wooton, Davis, Hussell & Ellis, PLLC
               P. O. Box 3971
               Charleston, WV 25339
               Counsel for Defendant Justice Energy Company, Inc.

                                                     s/Fred B. Westfall, Jr.
                                                     WV State Bar No. 3992
                                                     Assistant United States Attorney
                                                     P.O. Box 1713, Charleston, WV 25326
                                                     Phone: 304-345-2200
                                                     Fax: 304-347-5443
                                                     E-mail: fred.westfall@usdoj.gov
